Citation Nr: 0912362	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  95-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.  He also had subsequent periods of active duty 
for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a back condition.  

The Board remanded this appeal in January 1999 and April 2004 
for efforts to verify the Veteran's periods of active duty 
for training and inactive duty training.  It is now before 
the Board for further appellate action.

The Veteran's representative states that VA incorrectly 
contacted the Department of the Navy to verify the Veteran's 
United States Army Reserve service.  The claims file shows 
that although the agency of original jurisdiction (AOJ) did 
contact the Navy in March 2007, the AOJ correctly contacted 
the Army in May 2003 and received information about the 
Veteran's periods of service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As was noted in the previous remand, medical professionals 
have attributed the claimed back disability to an auto 
accident that occurred in September 1988.  The Veteran 
contends that he was on his way to a period of active duty 
for training when the accident occurred.

The Board's April 2004 remand instructed that the AOJ should 
contact the 294th Engineer Detachment (diving) at an address 
furnished by the Veteran's representative in order to confirm 
the exact dates of the Veteran's active and inactive duty for 
training in September 1988.  The claims file shows that a 
letter was mailed to the 294th Engineer Detachment at the 
reported address, but it was returned as nondeliverable.  The 
record does not document any efforts to find a correct 
address for the Veteran's unit.

An updated address for the Veteran's unit as well as a phone 
number is noted below.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no 
other alternative but to remand this matter.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's reserve unit should be 
contacted and asked to report the exact 
dates of the Veteran's active and 
inactive duty for training for the time 
period from January 31, 1988, to January 
30, 1989, with specific emphasis being 
placed upon September 1988.  

The most recently reported address and 
phone number of the unit are as follows: 
294th Engr Det Diving, Lt Weight, Del Mar 
Basin 21 Area CP Pen, Oceanside, CA 
92055-5000 (Tel:  619-972-2879). 

If the AOJ is unable to contact the unit, 
this fact should be documented as well as 
any efforts to obtain correct contact 
information. 

2.  If the claim remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




